DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201720121912.3 and Application No. CN201720121908.7, filed on 02/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN 203789698 U, hereinafter Feng).
Regarding claim 1, Feng discloses a float valve motion detection device (Abstract, line 1, “…device for detecting float valve action…”) for a pressure cooking appliance (Abstract, line 1, “…electric pressure appliance…”), comprising: 
a float valve (Abstract, line 3, “…a float valve (2)…”), a hollow inductance coil (Abstract, lines 9-10, “…magnetic material body (21) is separated from the centre of the hollow 
the detection circuit being electrically connected with the hollow inductance coil (Para. 0020, lines 8-10, “…the hollow inductance coil 3 into the inductor with magnetic core, inductance thereof is obviously increased. with the MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), for detecting a change in inductance of the hollow inductance coil (Para. 0020, line 10, “…detecting the change of the inductance quantity…”), and determining the position of the valve core in accordance with the change in inductance (Para. 0021, line 9, “…MCU detects that the float valve rises…”); 
wherein the volume of the valve core in the hollow inductance coil when it is at the first position is less than or greater than the volume of the valve core in the hollow inductance coil 
Regarding claim 2, Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the hollow inductance coil is fixedly mounted on the upper cover (Para. 0020, line 3, “…the float valve 2 mounted on the cooker cover I set on the valve seat…”), the hollow inductance coil is at least partially located above the valve core when the valve core is at the first position (Para. 0020, lines 3-4, “…float valve 2 of the valve core 20 is set above the hollow inductance coil 3…”), and the volume of the valve core in the hollow inductance coil increases when the valve core is pushed to the second position by the pressure in the pot (Para. 0021, lines 6-10, “…when the pressure in the boiler exceeds 5KPa…thus the MCU detects that the float valve rises, prompting the user can not open cover…”).
Regarding claim 3, Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the hollow inductance coil is fixedly mounted on the upper cover (Para. 0020, line 3, “…the float valve 2 mounted on the cooker cover I set on the valve seat…”), the valve core is at least partially located in the hollow inductance coil when the valve core is at the first position (Modified Fig. 2, where the valve core 20 is located partially within the hollow inductance coil when in the first position), and the volume of the valve core in the hollow inductor increases when the valve core is pushed to the second position by the pressure in the pot (Para. 0021, lines 6-10, “…when the pressure in the boiler exceeds 5KPa…thus the MCU detects that the float valve rises, prompting the user can not open cover…”).

    PNG
    media_image1.png
    515
    592
    media_image1.png
    Greyscale

Modified Figure 2, Feng
Regarding claim 5, Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the detection circuit includes a controller (“…MCU detection circuit…”, where MCU stands for microcontroller unit), the detection circuit converts the change in the inductance of the hollow inductance coil into an electric signal and inputs it to the controller (Para. 0006, lines 9-10, “…MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), and the controller is configured to detect the electric signal (Para. 0006, lines 13-14, “…electric signals into the MCU for detecting the change of the inductance quantity detecting circuit with MCU…”) and output a control signal in 
Regarding claim 6, Feng teaches the apparatus according to claim 5, as set forth above, discloses wherein, further comprising: a prompt device which is electrically connected to the controller for emitting a photoelectric and/or audible prompt under the control of the controller (Para. 0006, lines 10-11, “…MCU outputs photoelectric or sound reminding the user cannot open the pot cover…”).
Regarding claim 7, Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the float valve further includes a valve seat fixedly mounted on the upper cover (Para. 0020, line 3, “…float valve 2 mounted on the cooker cover I set on the valve seat…”), the valve seat is provided with a mounting hole (Modified Fig. 2, where there is a hole shown), and the valve core is slidably mounted in the mounting hole (Fig. 1 and Fig. 2, where the valve core slides between positions shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Im (KR 20080085417 A).
Regarding claim 4, Feng teaches the apparatus according to claim 1, as set forth above.
Feng does not disclose:
Wherein, Page 3 of 8Appl. No. Not Assigned yetthe valve core is made of aluminum.
However, Im discloses, in the similar field of pressure cookers, a pressure cooker that can use multiple materials for its parts (Page 2, lines 17-21, “…in particular aluminum can be delivered as food cooking…Aluminium is a very good thermal conductivity material…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core material from Feng to specifically be aluminum as aluminum is disclosed to be a potential part material for pressure cookers as taught by Im. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of better thermal conductivity with a change in material as stated by Im, Page 2, lines 20-21, “Aluminum is a very good thermal conductivity material…”.
It would have also been obvious to try changing the material of the valve core through routine experimentation with reasonable chances of success as material properties are known in the art. The end-result of a float valve with indication to when it is safe to open the pressure cooker cover would also still be the same regardless of material.
s 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Zhang et al. (CN 105902149 A, hereinafter Zhang).
Regarding claim 8, Feng teaches the apparatus according to claim 7, as set forth above, discloses wherein, the bottom of the valve core protrudes from a lower end of the mounting hole (Inherently disclosed in Feng, Modified Fig. 2, where the valve core protrudes from the lower end).
Feng does not disclose:
The bottom of the valve core is mounted with a gasket for sealing a gap between the valve core and the mounting hole when the valve core is at the second position.
However, Zhang discloses, in the similar field of float valves in pressure cookers, a float valve with a sealing ring (Page 5, Para. 9-10, “…the first sealing ring 37 can be metal gasket, also can be rubber sealing ring…float valve of the cooker cover, sealing sleeve 34 is hermetically connected with the valve body 31…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the float valve in Feng to include a sealing gasket as taught by Zhang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of ensuring seating stability when float valve is put within mounting hole as stated by Zhang, Page. 5, Para. 9, lines 1-3, “…first sealing ring 37…effectively ensures the sealing stability…”.
Regarding claim 9, modified Feng teaches the apparatus according to claims 1-8, as set forth above, discloses a pot cover assembly for a pressure cooking appliance (Inherently 
an upper cover on which a mounting cavity is disposed (Inherently disclosed in Feng, Modified Fig. 2, where a mounting hole is shown), the top of the mounting cavity being provided with a through hole (Inherently disclosed in Feng, Modified Fig. 2, where the mounting hole is seen to span the entire thickness of the cover):
comprising a float valve (Inherently disclosed in Feng, Abstract, line 3, “…a float valve (2)…”), a hollow inductance coil (Inherently disclosed in Feng, Abstract, lines 3-4, “…hollow inductance coil (3)…”) and a detection circuit (Inherently disclosed in Feng, Abstract, line 2, “…MCU detection circuit…”), wherein the hollow inductance coil is fixedly mounted in the mounting cavity (Inherently disclosed in Feng, Modified Fig. 2, where the inductance coil is shown attached around the mounting hole), the float valve includes a valve core (Inherently disclosed in Feng, Abstract, line 3, “…float valve (2) of the valve core (20)…”), the valve core is movably mounted in the mounting cavity (Inherently disclosed in Feng, Fig. 1 and Fig. 2 show the valve core mounted within the mounting hole and capable of sliding up and down), a first segment of the valve core extends into the center of the hollow inductance coil when the valve core is not lifted by the pressure in the pot (Inherently disclosed in Feng, Para. 0007, lines 4-5, “…valve core upper end has a section of non-magnetic material body…”), a second segment of the valve core extends into the center of the hollow inductance coil when the valve core is lifted by the pressure in the pot (Inherently disclosed in Feng, Abstract, line 3, “…a valve core (20) is end has a certain magnetic material body (21)…”), and the magnetic resistance of the first segment and that of the second segment are unequal (Inherently disclosed in Feng, where the valve core end has a magnetic body and the valve core upper end has a section of non-magnetic 
Regarding claim 10, modified Feng teaches the apparatus according to claim 9, as set forth above, discloses wherein, the volume of the first segment and the volume the second segment are unequal (Inherently disclosed in Feng, where the upper end (21) and lower end (20) have different volumes shown in Fig. 2), and the permeability of the production material of the valve core and the permeability of the air are unequal (Inherently disclosed in Feng, Para. 0020, lines 3-6, “…float valve 2 of the valve core 20 is set above the hollow inductance coil 3, upper end of the valve core 20 has a section of non-magnetic material body 21. In this embodiment, non-magnetic material body is made of ferrite or amorphous alloy…”, where considering the magnetic field within the appliance near air and the ferrite alloy is consistent, the permeability is an intrinsic property of the material).
Regarding claim 15, modified Feng teaches the apparatus according to claims 1-8, as set forth above, discloses a pressure cooking appliance (Inherently disclosed in Feng, Para. 0002, line 1, “…rice cooker and electric pressure cooker…”), comprising: a pot body (Inherently .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Zhang et al. (CN 105902149 A, hereinafter Zhang) and in further view of Choe (KR 950009949 B1).
Regarding claim 11, modified Feng teaches the apparatus according to claim 10, as set forth above.
Modified Feng does not disclose:
Wherein, one of the first segment and the second segment is provided with a distinguishing portion that is outwardly convex or inwardly concave such that the volume the first segment and the volume of the second segment are unequal.
However, Choe discloses, in the same field of float valves for pressure cookers, a float valve inserted into a mounting hole where the is a concave portion that separates a first and second segment (Page 2, Para. 2, lines 4-7, “…a conical inclined contact surface forming a 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a concave inclined contact surface which causes a vortex that prevents noise from steam ejection as stated by Choe, Page 2, Para .2-3, lines 8-14, “This vortex is mainly caused by a jet that hits the groove surface…the compressed steam causes vortex in the impact vortex space 17, thereby preventing the noise of steam ejection.”
Regarding claim 12, modified Feng teaches the apparatus according to claim 10, as set forth above.
Modified Feng does not disclose:
Wherein, the first segment and the second segment are provided with a distinguishing portion that is outwardly convex or inwardly concave, respectively, and the volume of the distinguishing portion of the first segment and that of the distinguishing portion of the second segment are unequal, such that the volume of the first segment and the volume of the second segment are unequal.
However, Choe discloses, in the same field of float valves for pressure cookers, a float valve inserted into a mounting hole where the is a concave portion that separates a first and second segment (Page 2, Para. 2, lines 4-7, “…a conical inclined contact surface forming a conical shape is formed on the bottom surface of the valve body so as to be mounted on the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a concave inclined contact surface which causes a vortex that prevents noise from steam ejection as stated by Choe, Page 2, Para .2-3, lines 8-14, “This vortex is mainly caused by a jet that hits the groove surface…the compressed steam causes vortex in the impact vortex space 17, thereby preventing the noise of steam ejection.”

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Zhang et al. (CN 105902149 A, hereinafter Zhang) and in further view of Im (KR 20080085417 A).
Regarding claim 13, modified Feng teaches the apparatus according to claim 9, as set forth above, discloses wherein, Page 5 of 8Appl. No. Not Assigned yetthe first segment or the second segment is provided with magnetically conductive materials (Inherently disclosed in Feng, Abstract, line 4, “…a valve core (20) is end has a certain magnetic material body (21)…”).
Modified Feng does not disclose:
The permeability of the magnetically conductive materials is unequal to the permeability of production materials of the valve core.
However, Im discloses, in the similar field of pressure cookers, different conductive materials that can be used within parts of a pressure cooker (Page 2, lines 17-21, “…in particular 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of better thermal conductivity with a change in material as stated by Im, Page 2, lines 20-21, “Aluminum is a very good thermal conductivity material…”.
Furthermore, the inductance coil disclosed in modified Feng is considered to provide consistent magnetic field to both portions of the valve core as the distance between the coil and core are consistent, which causes permeability to be an intrinsic property of the material. It would have also been obvious to try changing the material of the valve core through routine experimentation with reasonable chances of success as material properties are known in the art. The end-result of a float valve with indication to when it is safe to open the pressure cooker cover would also still be the same regardless of material. 
Regarding claim 14, modified Feng teaches the apparatus according to claim 9, as set forth above.
Modified Feng does not disclose:
Wherein, the first segment and the second segment are provided with magnetically conductive materials, respectively, the permeability of the magnetically conductive materials is unequal to the permeability of production materials, and the volume of the magnetically conductive materials on the first segment is unequal to that of the magnetically conductive materials on the second segment.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of better thermal conductivity with a change in material as stated by Im, Page 2, lines 20-21, “Aluminum is a very good thermal conductivity material…”.
Furthermore, the inductance coil disclosed in modified Feng is considered to provide consistent magnetic field to both portions of the valve core as the distance between the coil and core are consistent, which causes permeability to be an intrinsic property of the material. It would have also been obvious to try changing the material of the valve core through routine experimentation with reasonable chances of success as material properties are known in the art. The end-result of a float valve with indication to when it is safe to open the pressure cooker cover would also still be the same regardless of material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/11/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761